UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4056


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ADRIAN CHAVEZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00037-BO-1)


Submitted:     October 10, 2012            Decided:   October 15, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Adrian       Chavez      appeals       the     district       court’s        order

revoking his term of supervised release and imposing a sentence

of thirty-six months’ imprisonment.                          Counsel has filed a brief

pursuant         to      Anders     v.     California,         386     U.S.     738     (1967),

certifying that there are no meritorious issues for appeal, but

questioning whether the district court erred in imposing the

maximum sentence and whether the district court provided Chavez

sufficient          notice     regarding       the      upward       departure        from     the

Guidelines range.              Chavez was given the opportunity file a pro

se supplemental brief, but has not done so.                                   The Government

declined to file a response brief.                     We affirm.

                A       district    court    has      broad    discretion       to    impose     a

sentence        revoking      a     defendant’s        supervised       release.           United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                 We will

affirm a sentence imposed after revocation of supervised release

if   it    is       within    the    statutory        maximum     and    is    not     “plainly

unreasonable.”              United States v. Crudup, 461 F.3d 433, 439-40

(4th      Cir.      2006).         In    making       this    determination,          we     first

consider         whether      the       sentence      imposed     is    procedurally           and

substantively unreasonable.                  Id. at 438.             A supervised release

revocation sentence is procedurally reasonable if the district

court has considered the advisory policy statement range and the

18   U.S.C.         §    3553(a)    (2006)    factors         applicable      to     supervised

                                                  2
release revocation.            Id. at 438-40.              “A court need not be as

detailed or specific when imposing a revocation sentence as it

must be when imposing a post-conviction sentence, but it still

must   provide       a     statement            of     reasons        for        the     sentence

imposed.”     Thompson, 595 F.3d at 547 (internal quotation marks

omitted).       A    sentence        is        substantively          reasonable          if     the

district     court       stated      a     proper       basis        for        concluding       the

defendant     should      receive         the        sentence    imposed,           up    to     the

statutory maximum.         Crudup, 461 F.3d at 440.                    Only if a sentence

is   found   procedurally           or    substantively          unreasonable             will    we

“then decide whether the sentence is plainly unreasonable.”                                      Id.

at 439.

             After    review        of    the       record,     we    conclude           that    the

revocation     sentence        is    both        procedurally          and        substantively

reasonable.      The thirty-six-month sentence does not exceed the

applicable statutory maximum.                    The district court sufficiently

explained     its    rationale           for    imposing        the    statutory          maximum

sentence, emphasizing the dangerous nature of the weapon found

in Chavez’s possession, the severe danger posed by Chavez to the

community,    and    the      fact       that   Chavez’s        prior       sentence       had    no

deterrent    affect      on    his       criminal      conduct.            In    addition,       the

district court was not required to provide Chavez advance notice

of its consideration of a sentence above the Guidelines range,

as Fed. R. Crim. P. 32.1, which governs revocation of supervised

                                                3
release, does not require advance notice of a potential sentence

in excess of the Guidelines range.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                    We therefore

affirm the district court’s judgment.               This court requires that

counsel inform Chavez, in writing, of his right to petition the

Supreme    Court   of   the    United    States   for    further      review.      If

Chavez requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                    Counsel’s

motion must state that a copy thereof was served on Chavez.                        We

dispense    with    oral      argument    because       the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4